DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application has been transferred to examiner Jacob Cheu for prosecution.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 12/21/2020 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 2 and 4 have been cancelled.

Claims 8 and 10-12 withdrawn for consideration. 

Claims 1, 3, 5-12 are pending. 

Claims 1, 3, 5-7 and 9 are under examination.

2.	The rejection on Claims 1, 5-7, 9 under 35 U.S.C. 103 as being unpatentable over Zhang et al. al.  (of record), Pierce Cell Lysis Handbook (of record)  or Hannun et al. in view of Sauvage et al. and Jung et al. and in further view of Inglese et al. is withdrawn because of the new prior art. However, Zhang and Inglese references are still effective for the combination of other references.



4.	A new ground of rejection is set forth in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rininsland (US 20110165603) and Jung.

The gist of the instant invention can be summarized in the following illustration (See Figure 1A of specification).

    PNG
    media_image1.png
    288
    851
    media_image1.png
    Greyscale

The method for detecting protein kinase includes the above items, namely (1) GMBS (bifunctional linker) links to a solid support (base plate) and links protein kinase substrate, i.e. (2) kemptide, followed by introducing (3)Triton X-100 and rinse with (4) 3-aminopropyltrimethoxysilane for detection of phosphorylation. 

Zhang teaches an assay system for detecting a protein kinase, where a bifunctioal linker such as GMBS connects the substrate to a polymer, and the assay plate is functionalized or modified with an amine group (See Abstract; Col. 4, line 48-65). An assay system is provided for detecting the enzymatic activity of a phosphorylation enzyme. 
With regard to the bifunctional linker conjugated to both the peptide substrate and the solid support, Zhang teaches reacting the moiety of amine to the moiety of succinimidyl ester with the linker, e.g. GMBS, and the maleimide of the linker GMBS to the thiol (e.g. cysteine) of the peptide substrate (See Col. 4, line 61-65).
However, Zhang does not explicitly teach using kemptide, i.e. a substrate for protein kinase A (PKA), and lower concentration of Triton X-100 for analysis. 



Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Zhang to use the kemptide substrate to study PKA with reasonable expectation of success because Zhang teaches a generic method for detecting protein kinase, whereas Rininsland provides specific substrate for PKA (well-known and commonly used in the field) and this would have been a routine practice in the art and reasonable success would be reached. 

As to the adding of triton X-100 (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol), Rininsland also discloses increased sensitivity of assays of PKA by adding a buffer comprising 0.01% TritonX-100 (See section 0132; also Figure 14).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Rininsland, such as lower concentration of triton X-100, i.e. 0.01%, for improving sensitivity of the assay on PKA. 

Finally, as to the item (4), Jung is relied upon for on-chip enzyme activity assays which can be performed by immobilizing polypeptide substrates on amine-modified glass slide arrays.  Jung teaches methods for making amine modified glass slides, specifically, the amine-modified glass arrays can be introduced  by immersing a glass slide in an ethanol solution including 3- aminopropyltrimethoxiysilane and then firing the glass slide (i.e. baked at 110 οC) (see bridging paragraph between left and right column, page 3815,  Fig1).  Jung teaches attaching GMBS to the amine modified glass array slides plate via the succinimidyl moiety of GMBS to the amine group on the glass slide (See Figure 1). The surface chemistry on glass slide to a linker for analysis is commonly and routinely practiced in the field. One ordinary skill would have been motivated to do so for optimal results of the analysis. 



With regard to claim 6, Zhang also teaches using MgCl2 and ATP for analysis (See claim 6).

With regard to claim 7, the “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. Therefore, it would be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable i.e optimum concentration for MgCI2 and ATP for detecting enzymatic phosphorylation by kinase activity i.e. PKA, based on kemptide substrate concentrations.

With regard to claim 9, Rininsland teaches using phosphorylated specific antibody for detection (See section 0055).


4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Rininsland and Jung as applied to claims 1, 5-7 and 9  above, and further in view of Powell.

Powell teaches automated high throughput systems beneficially, use standard formats for processing by robotics ([0003]). Powell teaches the use of Microarray slides ([0004]). Powell teaches a system of using the bottom plate ([0024]), and an elastomeric microarray structure to define wells ([0024]).  Powell teaches the system preferably has a defined number of wells including standard microliter plate sizes and that the plates may be made of glass ([0025]). Powell et al. teach that the preferred material of the elastomeric well structure is PDMS ([0027]). Powell et al. teach the device creates water tight wells (Abstract, [0024], [0031]). 
One of ordinary skill in the art would find it obvious before the effective filing of the claimed invention, that the elastomeric well system of Powell could be added to the assay of Zhang, 

With regard to the reference of Inglese (US 6335176), although it is withdrawn, nevertheless

5.	Claim 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Inglese, Sugimoto (US 20150045342) and Jung.

As to the references of Zhang and Jung, the discussion has been shown above and would not repeat here. Both references satisfied items (1) and (4) of the current invention.

Inglese reference teaches item (2), i.e. kemptide substrate for detection of kinase (i.e. phosphorylation). 
Sugimoto reference teaches item (3), triton x-100 for the assay of kinase (see below). 

With respect to item (2), Applicants have argued:

 “Inglese teaches incorporating a substrate of a kinase or phosphorylation site into a compound through using GMBS as a linker. However, like Zhang, Inglese fails to teach or suggest the claimed features where the succinimidyl moiety of GMBS is linked to the amine of the glass surface, and where the maleimide moiety of GMBS is linked to the cysteine residue of preferably linked to the cysteine thiol located at the amino terminus of the kinase substrate (See Col. 8, lines 66 of Inglese). Additionally, Inglese teaches the opposite configuration of Jung and Inamori, where maleimide and cysteine groups are bonded. Further, Inglese contradicts the present disclosure where the N-hydroxysuccinimidyl ester of GMBS is linked to the amine on the glass surface and maleimide moiety of GMBS is linked to cysteine residue of the Cys-modified Kemptide (See paras [0023] and [0052] of the specification)(emphasis added).

Applicant’s arguments have been considered but are not persuasive. 

Examiner acknowledges that Inglese indeed has this embodiment, i.e. linking GMBS in an opposite way as to that of the recited feature. However, this is merely a ‘preferred” embodiment. In another word, conjugating the bifunctional GMBS linker to both a solid surface and the peptide substrate is not limited to this “preferred” embodiment. The term “preferred” does not preclude other embodiments.
For instance, Inglese also teaches other embodiments in Col. 3, line 65-Col. 4, line 7 where:
The reagent of the invention contains a moiety for reacting with the reactive side group.  Moieties for reacting with reactive amines include N-hydroxysuccinimide (NHS) esters and isothiocyanates.  Moieties useful for reacting with thiols include haloacetyl derivatives (e.g., an iodoacetamide), 
maleimides, and pyridyl disulfides.  The use of such moieties and conditions employed to react such moieties with reactive side groups, are described, for example, in Brinkley, Bioconjugate Chem. 1992, 3:2-13.

Under this condition, with the view of the structure of GMBS, one ordinary skilled in the art would have been motivated to follow the instruction to conjugated the succinimidyl of GMBS to the amine groups on the surface of a solid support and the maleimide group of GMBS to the thio group (i.e. cystein) substrate peptide.  Conjugation chemistry has been developed for decades (at 

With regard to item (4), none of the Zhang, Inglese and Jung teaches using low concentration of triton X-100 for detection on kinase.

Sugimoto teaches using low concentration of triton X-100 (i.e. 0.01% as reaction buffer) for detection of kinase (see section 0180).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Sugimoto, such as adding low concentration (0.01%) triton X-100 as reaction buffer to initiate kinase reaction with reasonable expectation of success.


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was the detection of kinase activity, and there were a number of methodologies available to do so, including using low concentration of triton x-100 for optimal results.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
 
					Conclusion 
7.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641